PER CURIAM.
This disciplinary matter is before the Court on the Petition for *448Voluntary Surrender of License of Respondent Ike Emmanuel Duru filed pursuant to Bar Rules 4-110 (f) and 4-227 (a). The State Bar recommends that the Court accept Duru’s petition.
Decided May 30, 2000.
William P. Smith III, General Counsel State Bar, E. Duane Cooper, Assistant General Counsel State Bar, for State Bar of Georgia.
Lawson & Thornton, George O. Lawson, Jr., for Duru.
Duru admits that he pled guilty to three counts of False Tax Returns, in violation of 26 USC § 7206 (1), and two counts of Structuring Currency Transactions, in violation of 31 USC § 5324 (a) (3) and (c) (2), in the United States District Court for the Northern District of Georgia, which accepted Duru’s plea on March 23, 2000. By entering the guilty plea to felony violations, Duru admits that he has violated Standard 66 (conviction of any felony or misdemeanor involving moral turpitude shall be grounds for disbarment) of Bar Rule 4-102 (d) and requests that the Court accept his voluntary surrender of license. We have reviewed the record and agree to accept Duru’s petition for the voluntary surrender of his license, which is tantamount to disbarment. Duru is reminded of his duties under Bar Rule 4-219 (c).

Voluntary surrender of license accepted.


All the Justices concur.